 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1540 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Supporting the goal of eradicating illicit marijuana cultivation on Federal lands and calling on the Director of the Office of National Drug Control Policy to develop a coordinated strategy to permanently dismantle Mexican drug trafficking organizations operating on Federal lands. 
 
 
Whereas Mexican drug trafficking organizations have established robust and dangerous marijuana plantations on Federal lands managed by the United States Forest Service and the Bureau of Land Management; 
Whereas the Office of National Drug Control Policy reported that 1,800,000 marijuana plants were eradicated from Federal lands in 2006, 2,890,000 marijuana plants were eradicated in 2007, and 4,000,000 marijuana plants were eradicated in 2008; 
Whereas former Director of National Drug Control Policy John P. Walters declared in 2007: America’s public lands are under attack. Instead of being appreciated as national treasures, they are being exploited and destroyed by foreign drug trafficking organizations and heavily armed Mexican marijuana cartels who have turned them into ground zero for drug cultivation. These violent drug traffickers are endangering America’s outdoor enthusiasts and sportsmen, and the sensitive ecosystems of our wilderness.; 
Whereas the illicit drug trade undermines the rule of law and has a detrimental impact in communities across our Nation; 
Whereas Mexican drug traffickers use the revenue generated from marijuana production on Federal lands to support criminal activities, including human trafficking and illicit weapons smuggling, and to foster political unrest in Mexico; 
Whereas drug traffickers have committed acts of violence against United States citizens and have fired upon law enforcement officers to protect their marijuana crops; 
Whereas, on October 8, 2000, an 8-year-old boy and his father were shot by drug traffickers while hunting in El Dorado National Forest; 
Whereas, on June 16, 2009, law enforcement officers with the Lassen County Sheriff’s Department were wounded by gunfire from drug traffickers during the investigation of a marijuana plantation on Bureau of Land Management property; 
Whereas drug traffickers place booby traps that contain live shotgun shells on marijuana plantations; 
Whereas the American people should not be subjected to violence while enjoying our Nation’s recreation areas; 
Whereas marijuana plantations pose a significant threat to the environmental health of Federal lands; 
Whereas drug traffickers spray considerable quantities of unregulated chemicals, pesticides, and fertilizers; 
Whereas drug traffickers divert streams and other waterways to construct complex irrigation systems; 
Whereas it costs the Federal Government $11,000 to restore one acre of forest on which marijuana is being cultivated; 
Whereas the Federal Government is fundamentally responsible for protecting our Nation’s Federal lands and the citizens who recreate on them; 
Whereas local law enforcement agencies are currently bearing the brunt of the burden of eradicating marijuana cultivation and enforcing Federal drug laws on Federal lands; 
Whereas the Drug Enforcement Administration and law enforcement from the United States Forest Service, the Bureau of Land Management, and the Department of Homeland Security are providing valuable but inadequate resources in combating marijuana production on Federal lands; 
Whereas coordination among Federal agencies and among Federal, State, and local law enforcement agencies is essential to curtailing marijuana growth on Federal lands; 
Whereas targeted joint law enforcement interdiction raids have brought forth significant but short-lived successes in combating marijuana production on Federal lands; 
Whereas Federal law enforcement should develop and pursue a balanced strategy that seeks to eradicate the illicit production of marijuana on Federal lands, and to investigate, detain, and bring drug traffickers to justice; and 
Whereas the creation of a long-term, Federal-led strategy is essential to eliminating illicit marijuana cultivation on Federal lands: Now, therefore, be it  
 
That the House of Representatives— 
(1)declares that drug trafficking organizations cultivating illicit marijuana on Federal lands in the United States pose an unacceptable threat to the safety of law enforcement and the public; 
(2)affirms that it is the responsibility of the Federal Government to confront the threat of illicit marijuana cultivation on Federal lands; and 
(3)calls upon the Director of the Office of National Drug Control Policy to work in conjunction with Federal and State agencies to develop a comprehensive and coordinated strategy to permanently dismantle Mexican drug trafficking organizations operating on Federal lands. 
 
Lorraine C. Miller,Clerk.
